DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As to claim 1, line 14, after “coils”, delete “(” as obviously intended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 is the inclusion of the steps of generating MR signals by subjecting an object to a number N of shots of a multi-echo imaging sequence comprising multi-slice RF pulses for simultaneously exciting two or more spatially separate image slices, with a phase offset being imparted to the MR signals of each image slice, wherein the phase offset is varied from shot to shot, acquiring the MR signals, wherein the MR signals are received in parallel via a set of at least two RF coils having different spatial sensitivity profiles within the examination volume, and reconstructing a MR image for each image slice from the acquired MR signals using a parallel reconstruction algorithm, wherein the MR signal contributions 
The primary reason for allowance of claim 13 is the inclusion of a computer program comprising executable instructions stored on a non-transitory computer readable storage medium, which when executed by a magnetic resonance (MR) device, causes the MR device to: generate a number N of shots of a multi-echo imaging sequence comprising multi-slice RF pulses for simultaneously exciting two or more spatially separate image slices, with a phase offset being imparted to MR signals of each image slice, wherein the phase offset is varied from shot to shot, acquire the MR signals, and reconstruct a MR image for each image slice from the acquired MR signals using a parallel reconstruction algorithm, wherein the MR signal contributions from the different image slices are separated on the basis of the spatial encodings of the MR signals according to spatial sensitivity profiles of a set of at least two RF coils and on the basis of the phase offsets attributed to the respective image slices and shots.  This in combination with the rest of the limitations of the claim is found in all of claim 13, but not disclosed nor suggested by the prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl